
	
		II
		112th CONGRESS
		2d Session
		S. 2728
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the rate of duty on
		  phenyl–2–pyridyl acetamide.
	
	
		1.Phenyl–2–pyridyl
			 acetamide
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Phenyl–2–pyridyl acetamide (CAS No. 7251–52–7) (provided for in
						subheading 2933.39.91) FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
